UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


                                                            )
CHAIM KAPLAN, et al.                                        )
                                                            )
                    Plaintiffs,                             )
                                                            )
           v.                                               )    Civil No. 10-483 (RCL)
                                                            )
CENTRAL BANK OF THE ISLAMIC                                 )
REPUBLIC OF IRAN, et al.                                    )
                                                            )
                   Defendants.                              )
                                                            )


                                          MEMORANDUM OPINION

           This action arises out of a series of rocket attacks by Hezbollah on civilians in Israel

during a 34-day conflict in 2006 along the border between Israel and Lebanon. Some plaintiffs

allegedly suffered injuries in these attacks, others claim to be the family members or personal

representatives of the estates of victims. Defendants Bank Saderat Iran (“BSI”) and Bank

Saderat, PLC (“BSPLC”) allegedly transmitted funds from defendant Iran to Hezbollah. They

moved to dismiss the action. Defs.’s Mot. to Dismiss, Aug. 23, 2010, ECF No. 15. For the

reasons given below, the Court will GRANT the motion and dismiss all claims against these two

defendants and the associated John Does. 1




1
    Other defendants are the Islamic Republic of Iran, the Central Bank of Iran, and associated John Does.
     I.          BACKGROUND

              A. Factual Background

                     1. The 2006 Conflict

              Between July 12 and August 14, 2006, “Hezbollah fired thousands of rockets and

missiles . . . at civilians in northern Israel.” Compl. ¶ 56. Plaintiffs are American, Israeli, and

Canadian civilians who allege that they suffered injuries caused by these rockets, or who allege

that they are the family members or personal representatives of four Israeli civilians killed in

these attacks. Id. ¶¶ 2, 4–11, 58–111.

              In several public statements, Israeli leaders characterized these attacks as part of a “war”

with Lebanon:

              On July 12, 2006, describing actions carried out against Israeli Defense Forces on
              the Lebanese border, Prime Minister Olmert of Israel stated:

                     This morning’s events were not a terrorist attack, but the action of
                     a sovereign state that attacked Israel for no reason and without
                     provocation. The Lebanese government, of which Hizbullah is a
                     member, is trying to undermine regional stability. Lebanon is
                     responsible and Lebanon will bear the consequences of its actions.

              In response to the question—“is there cause to prepare the nation for war and will
              you call for an emergency government?”—Prime Minister Olmert responded:

                     One thing must be understood: This was an act of war without any
                     provocation on the sovereign territory—about which there is no
                     dispute—of the State of Israel. It is absolutely clear to the
                     international community that Israel will respond and that it will
                     respond in an unequivocal fashion that will cause those who started
                     this act of war to bear a very painful and far-reaching
                     responsibility for those actions.

Defs.’ Mem. 4–5, ECF No. 15-1 (quoting Defs.’ Ex. A, Remarks of Prime Minister Ehud Olmert

at        a      Press     Conference,      Jul.    12,    2006,      ECF      No.     15-2,    available

http://www.mfa.gov.il/MFA/Government/Communiques/2006/PM+Olmert+-



                                                       2
+Lebanon+is+responsible+and+will+bear+the+consequences+12-Jul-2006.htm)                                  (emphasis

added); see also Defs.’ Mem. 1 n.1, 4–6 (cataloguing Israeli governmental statements); Pls.’

Opp’n 4–6, ECF No. 20 (acknowledging these statements). In addition, the Final Report of an

Israeli governmental commission’s investigation into the conflict concluded that “Israel initiated

a long war, which ended without clear military victory.” Defs.’ Mem. 5 (quoting Winograd

Commission        Final     Report     ¶    11,    Jan.    30,    2008,     Defs.’    Ex.     C,    available     at:

http://www.cfr.org/publication/15385/winograd_commission_final_report.html, ECF No. 15-4)

(emphasis added). 2

         The conflict seems to have begun when Hezbollah militants entered Israeli territory from

Lebanon and kidnapped and killed several Israeli soldiers. See Defs.’ Mem. 4 (quoting Israeli

Prime Minister Olmert’s July 12, 2006 response to “actions carried out against Israeli Defense

Forces on the Lebanese border”); see also Winograd Commission Final Report ¶ 13 (describing

the Israeli government’s decision “made in the night of July 12th to react (to the kidnapping)

with immediate and substantive military action”); Habchy v. Filip, 552 F.3d 911, 913 (8th Cir.

2009) (referring to the “the military conflict between Lebanon and Israel in July and August of

2006,” and explaining that, according to a State Department report, “this conflict started when

Hizballah militants entered Israel from Lebanese territory and kidnapped and killed three Israeli

soldiers” and then “Israeli military forces entered Lebanese territory in response and instituted a

2
  The Court pauses to note that other courts’ discussions of these events reflect some terminological inconsistency as
to both the nature of the conflict and the identity of the parties to it. See, e.g., Mekhael v. Mukasey, 509 F.3d 326,
327 (7th Cir. 2007) (Posner, J.) (referring in passing to “the war between Israel and Hezbollah that began on July 12,
2006” (emphases added)); Delki v. Attorney Gen. of U.S., 380 F. App’x 222, 223 (3d Cir. 2010) (noting that an
asylum petitioner “explained that a war broke out between Israel and Lebanon in mid-2006” (emphases added));
Bassam v. Holder, 338 F. App’x 507, 510 (6th Cir. 2009) (referring to “the 2006 conflict between Israel and
Lebanon” (emphases added)); Habchy v. Filip, 552 F.3d 911, 913 (8th Cir. 2009) (referring to the “the military
conflict between Lebanon and Israel in July and August of 2006,” and explaining that, according to a State
Department report, “this conflict started when Hizballah militants entered Israel from Lebanese territory and
kidnapped and killed three Israeli soldiers” and then “Israeli military forces entered Lebanese territory in response
and instituted a bombing campaign” (emphases added)); Qassas v. Daylight Donut Flour Co., LLC, 09-cv-0663,
2010 WL 2365472 (N.D. Okla. June 10, 2010) (referring to the “Israel-Hezbollah War” of 2006 (emphasis added)).

                                                          3
bombing campaign” (emphases added)). As part of the conflict, the Israeli military invaded

Lebanon. Defs.’ Mem. 5. The United Nations brokered a cease fire, ending the conflict on

August 14, 2006, id. at 5—a date which also marks the conclusion of the rocket attacks at issue

in this matter. Defendant states that, during the course of this conflict, Israel lost 119 soldiers

and 43 civilians, while between 250 and 500 Hezbollah members died, and more than 1,000

Lebanese civilians were killed. Defs.’ Mem. 5.

                 2. Hezbollah

        Hezbollah is both a terrorist organization and “a political party in Lebanon.” Pls.’ Opp’n

3; see also Defs.’ Mem. 1 n.1, 4 & 7. Since its establishment in 1982, it has “been controlled,

funded and operated by Iran,” which has used it to carry out “thousands of terrorist attacks

against American and Israeli targets, in which hundreds of innocent victims have been murdered

and thousands more maimed.” Compl. ¶ 29; see also id. ¶¶ 30–33 (detailing Hezbollah’s

terrorist activities).

                 3. Allegations that Defendants Funded Hezbollah

        Plaintiffs allege that “[b]etween 2001 and 2006, the defendants herein [including BSI and

BSPLC] provided Hezbollah with over $50 million in financial support . . . with the specific

intent and purpose of facilitating, enabling and causing Hezbollah to carry out terrorist attacks

against American and Israeli targets in order to advance Iran’s Policy and Goals.” Id. ¶ 35; see

also id. ¶ 40 (alleging that defendants, including BSI and BSPLC, provided “massive financial

support to Hezbollah, and thereby aided and abetted Hezbollah, all with the specific intention of

causing and facilitating the commission of acts of extrajudicial killing and international

terrorism” and did so “with actual knowledge that Hezbollah had killed and injured numerous

U.S. and other civilians in terrorist attacks and with the knowledge and specific intent that



                                                 4
additional U.S. and other innocent civilians would be killed and/or injured as a result . . . .”).

Specifically, plaintiffs claim that BSI received Iranian funds from defendant Central Bank of Iran

(“CBI”) transferred those funds to BSPLC in London who then transferred them to “accounts

controlled by Hezbollah in branches of defendant BSI in Beirut, from which Hezbollah then

withdrew these funds.” Id. ¶ 36. In support of this account, plaintiffs point to an October, 2007

U.S. Treasury Department “Fact Sheet,” which states that “from 2001 to 2006, Bank Saderat

transferred $50 million from the Central Bank of Iran through its subsidiary in London to its

branch in Beirut for the benefit of Hizballah fronts in Lebanon that support acts of violence.”

U.S. Department of the Treasury, Fact Sheet, Oct. 25, 2007, Pls.’ Ex. A, ECF No. 3 (cited at

Compl. ¶ 37).

                4. The Defendants

         Defendant Iran is a foreign state and has been continuously designated as a state-sponsor

of terrorism pursuant to section 6(j) of the Export Administration Act of 1979, 50 U.S.C. §

2405(j) since 1984. Compl. ¶ 13.

         Defendant CBI is the central bank of Iran, and is wholly owned by Iran. Compl. ¶ 14.

         Defendant BSI is “an international financial institution headquartered in Iran.” Defs.’

Mem. 2. The Complaint states that Iran owns “over 90% of the shares” of BSI. Compl. ¶ 15.

Defendants dispute this, insist that BSI is a “non-government-owned bank,” and that the bank

was privatized in 2009, leaving only 49% if its shares with the Iranian government. Defs.’ Mem.

30–31.

         Defendant BSPLC is “a bank incorporated in England and Wales and is a wholly owned

subsidiary of BSI.” Defs.’ Mem. 3.




                                                 5
          B. Procedural Background

          Plaintiffs filed this action in 2010. In addition to BSI and BSPLC, plaintiffs also named

as defendants the Islamic Republic of Iran and the Central Bank of Iran, as well as a host of

“John Does.” The complaint asserts the following four types of claims:

          1. Foreign Sovereign Immunities Act’s (“FSIA”) state-sponsor of terrorism, 28 U.S.C.
             1605A(c), claims by the American plaintiffs against Iran, CBI, and BSI (but not
             BSPLC), Compl. ¶¶ 117–26 (Counts I & II);

          2. Anti-Terrorism Act (“ATA”), 18 U.S.C. § 2333(a), claims by the American plaintiffs
             against BSPLC (but not BSI), Compl. ¶¶ 127–45 (Counts III & IV);

          3. Alien Tort Statute (“ATS”), 28 U.S.C. § 1350, claims by the non-American plaintiffs
             against BSI and BSPLC, Compl. ¶¶ 146–153 (Count V); and

          4. Israeli Tort claims by all plaintiffs against BSI and BSPLC, Compl. ¶¶ 154–73
             (Counts VI & VII).

BSI and BSPLC filed the instant motion to dismiss in August of 2010. Defs.’ Mot., ECF No. 15.

The case was reassigned by consent from Judge Roberts to the undersigned in June 2013. ECF

No. 38.

    II.       SUBJECT MATTER JURISDICTION

          BSI and BSPLC challenge this Court’s subject matter jurisdiction over the entire

complaint on three grounds: political question, standing, and the Act of State doctrine. 3 See

Defs.’ Mem. 3–16; Defs.’ Reply 3–5. This Court may advance to consider the merits only if it

finds jurisdiction. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (rejecting

the doctrine of “hypothetical jurisdiction”—whereby a court could skip over jurisdictional

questions to consider the merits of a case—as “beyond the bounds of authorized judicial action “

and stating that it “offends fundamental principles of separation of powers.”).


3
 Defendants also assert other, narrower grounds for lack of subject matter jurisdiction over particular claims, which
are addressed below.

                                                          6
       A. Plaintiffs’ Claims Do Not Present a Non-Justiciable Political Question

       BSI and BSPLC argue that the case presents a non-justiciable political question because,

if the action proceeds, the Court “will have to decide whether the attacks complained of by

plaintiffs were acts of war, as the Israeli government described them, or were instead acts of

terrorism, as the complaint seeks to characterize them”—a determination that would risk

interfering with American foreign policy. Defs.’ Mem. 5, 3–10; see also Defs.’ Reply 3–4. The

Court rejects this argument.

       In Baker v. Carr, the Supreme Court explained that a case should be dismissed as a non-

justiciable political question if any one of the following six factors is present:

       [1] a textually demonstrable constitutional commitment of the issue to a
       coordinate political department;
       [2] . . . a lack of judicially discoverable and manageable standards for resolving it;
       [3] . . . the impossibility of deciding without an initial policy determination of a
       kind clearly for nonjudicial discretion;
       [4] . . . the impossibility of a court’s undertaking independent resolution without
       expressing lack of the respect due coordinate branches of government;
       [5] . . . an unusual need for unquestioning adherence to a political decision
       already made; or
       [6] the potentiality of embarrassment from multifarious pronouncements by
       various departments on one question.

369 U.S. 186, 217 (1962). The doctrine has been criticized as “amorphous,” Morgan v. United

States, 801 F.2d 445, 447 (D.C. Cir. 1986) (Scalia, J.), “not fully defined,” Conyers v. Reagan,

765 F.2d 1124, 1126–27 (D.C. Cir. 1985) (Tamm, J.); and “murky and unsettled.” Tel-Oren v.

Libyan Arab Republic, 726 F.2d 774, 803 n.8 (D.C. Cir. 1984) (Bork, J., concurring). Happily,

the Supreme Court has provided some recent guidance in a case which, like the present one,

implicated sensitive issues of American foreign policy. See Zivotofsky ex rel. Zivotofsky v.

Clinton, 132 S. Ct. 1421, 1423 (2012).




                                                   7
       Zivotofsky addressed a conflict between section 214 of the Foreign Relations

Authorization Act, Fiscal Year 2003, Pub. L. No. 107-228, 116 Stat. 1350 (2002), which

provided that U.S. Passports of citizens born in Jerusalem would indicate the place of birth as

Israel, and the official U.S. State Department policy directing passport officials to record such

individuals’ place of birth only as Jerusalem. 132 S. Ct. at 1425. But neither the District Court

nor the D.C. Circuit reached the core question of the case—whether the statute “impermissibly

intrudes upon Presidential powers under the Constitution.” Id. at 1428. Instead, both lower

courts found that the case “involve[d] a political question because deciding [the] claim would

force the Judicial Branch to interfere with the President’s exercise of constitutional power

committed to him alone.” Id. at 1427.

       The Supreme Court reversed. Because the plaintiff did “not ask the courts to determine

whether Jerusalem is the capital of Israel” but only “whether he may vindicate his statutory right

. . . to choose to have Israel recorded on his passport as his place of birth,” there was no political

question bar to jurisdiction. Id. The Court explained that the federal courts were “not being

asked to supplant a foreign policy decision of the political branches with the courts’ own

unmoored determination of what United States policy toward Jerusalem should be” but rather to

engage in the “familiar judicial exercise” of determining whether the statute is constitutional. Id.

Such determinations fall squarely within the province of the judiciary. Thus, there was no

“textually demonstrable constitutional commitment” to the President preventing the Court from

taking jurisdiction. Id. at 1428. Nor was there a lack of “judicially discoverable and manageable

standards” to resolve the case, as “both sides offer[ed] detailed legal arguments regarding

whether [the provision wa]s constitutional in light of powers committed to the Executive, and

whether Congress’s own powers with respect to passports must be weighed in analyzing the



                                                  8
question.” Id. at 1429. True, the resolution of the case “demand[ed] careful examination of the

textual, structural, and historical evidence put forward by the parties regarding the nature of the

statute and of the passport and recognition powers,” but, the Court held, “[t]his is what courts

do.” Id. at 1430.

       Under these principles, the present case does not present a non-justiciable political

question. As in Zivitofsky, the plaintiffs in this action do not ask the Court to “supplant a foreign

policy decision of the political branches with the courts’ own unmoored determination” of

whether the rocket attacks at issue here were examples of “war” or “terrorism,” see id. at 1427,

but rather seek relief under several federal statutes authorizing recovery for specific conduct.

Drawing a clean line between “war” and “terrorism” may be a difficult and sensitive political

issue. Fortunately, it is one that Congress has completed—leaving it to the Court to apply their

definition.   The Court must only decide whether the rocket attacks qualify as “war” or

“terrorism” as those terms are defined under the legal frameworks plaintiffs invoke.             For

instance, plaintiffs’ cause of action under the ATA will depend on whether the underlying

actions meet the statutory definitions of “an act of international terrorism” or an “act of war” at

18 U.S.C. § 2331. And plaintiffs’ cause of action under the FSIA will depend on whether the

killings qualify as an “extrajudicial killing” as defined by 28 U.S.C. § 1605A(h)(7). Far from

any “textually demonstrable constitutional commitment” of this determination to another branch,

the task of applying these definitions to specific circumstances has been directly delegated to the

courts under the aforementioned statutes. Nor, for the same reason, is there an absence of

“manageable standards” to decide the case. The Court will only have to engage in the “familiar

judicial exercise” of interpreting the applicable statutory provisions and decide whether each one

permits plaintiffs to move forward with their action based on the particular facts alleged. See



                                                 9
Zivotofsky, 132 S. Ct. at 1429. And, as in Zivotofsky, the Court will be guided in this exercise by

the “detailed legal arguments” provided by both sides on these questions. See id. at 1429.

Accordingly, the Court finds that this action does not present a non-justiciable political question.

       B. Plaintiffs Have Article III Standing

       BSI and BSPLC also move to dismiss the complaint for lack of Article III standing.

They argue that plaintiffs’ injuries are “too attenuated from any alleged act or omission” by the

banks and therefore are not “fairly traceable” to their financial activities. Defs.’ Mem. 14; see

also Defs.’ Reply 4–5. The Court rejects this argument.

       Article III of the Constitution limits federal courts’ jurisdiction to certain “Cases” and

“Controversies.” Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138, 1146 (2013). “One element of

the case-or-controversy requirement is that plaintiffs must establish that they have standing to

sue.” Id. (quotations omitted). The requirements of Article III standing are familiar:

       First, the plaintiff must have suffered an injury in fact—an invasion of a legally
       protected interest which is (a) concrete and particularized, and (b) actual or
       imminent, not conjectural or hypothetical. Second, there must be a causal
       connection between the injury and the conduct complained of—the injury has to
       be fairly traceable to the challenged action of the defendant, and not the result of
       the independent action of some third party not before the court. Third, it must be
       likely, as opposed to merely speculative, that the injury will be redressed by a
       favorable decision.

United States v. Windsor, 2013 WL 3196928, at *7 (U.S. June 26, 2013) (quotations, citations,

and modifications omitted). The plaintiffs, as the party invoking federal jurisdiction, bear the

burden of establishing these three elements. Devlin v. Scardelletti, 536 U.S. 1, 6–7 (2002).

When ruling on a motion to dismiss under Rule 12(b)(1) for lack of standing, courts “must

accept as true all material allegations of the complaint, drawing all reasonable inferences from

those allegations in plaintiffs’ favor, and presuming that general allegations embrace those




                                                 10
specific facts that are necessary to support the claim.” 4 LaRoque v. Holder, 650 F.3d 777, 785

(D.C. Cir. 2011) (internal citations and quotations omitted).

           To satisfy the “fairly traceable” requirement, the “line of causation” between the illegal

conduct and injury must not be “too attenuated.” Allen v. Wright, 468 U.S. 737, 752 (1984).

While “[t]he fact that the harm to [plaintiffs] may have resulted indirectly does not in itself

preclude standing . . . , it may make it substantially more difficult to meet the minimum

requirement of Art. III: to establish that, in fact, the asserted injury was the consequence of the

defendants’ actions . . . .” Warth v. Seldin, 422 U.S. 490, 504–05 (1975). The D.C. Circuit has

translated the requirement into a single question: “did the [defendant]’s actions materially

increase the probability of injury”? Huddy v. FCC, 236 F.3d 720, 722 (D.C. Cir. 2001).




4
    This language is drawn from the second sentence of the following paragraph:
           We review de novo the district court’s dismissal for lack of standing and failure to state a claim
           upon which relief can be granted. . . . At this stage of the litigation, we “must accept as true all
           material allegations of the complaint,” drawing all reasonable inferences from those allegations in
           plaintiffs’ favor, Warth [v. Seldin], 422 U.S. [490,] 501 [(1975)], and “presum[ing] that general
           allegations embrace those specific facts that are necessary to support the claim,” Lujan [v.
           Defenders of Wildlife], 504 U.S. [555,] 561 [(1992)]. And in assessing plaintiffs’ standing, we
           must assume they will prevail on the merits of their constitutional claims.
LaRoque v. Holder, 650 F.3d 777, 785 (D.C. Cir. 2011) (Tatel, J.). It might be argued that the language from the
second sentence quoted in the body of this opinion concerns only 12(b)(6) motions, not 12(b)(1) motions since the
introductory sentence mentions both types of motions and the key language is followed by a sentence that expressly
concerns only 12(b)(1) motions. On the other hand, the second sentence is punctuated with quotations and citations
to two of the Supreme Court’s pivotal cases on standing. In addition, if this were intended as a statement of the
12(b)(6) standard, it would be an odd one—making no mention of the heightened “plausibility” standard imposed by
the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007). While “[s]ome district and circuit courts have begun to apply the ‘plausibility standard’ [from] for factual
allegations in all motions to dismiss, including motions to dismiss for lack of subject matter jurisdiction,” the D.C.
Circuit has apparently not done so. 5B Fed. Prac. & Proc. Civ. § 1350 & n.51.1 (3d ed.) (collecting cases from the
Second, Third, Fifth, and Eighth Circuits).
         Accordingly, the Court will treat this second sentence as the standard for evaluating plaintiff’s allegations
in 12(b)(1) motions. In any event, the issue is not outcome determinative here, since plaintiffs’ core jurisdictional
allegations would be sufficient under even the heightened “plausibility” pleading standard.

                                                           11
                  2. Victim Standing To Sue Financial Institutions For Funding Terrorist
                  Groups

         There appears to be no binding precedent addressing the Article III standing of terror-

victims to sue a financial institution for providing funds to the responsible terrorist group.

However, several other courts have ruled on the issue.

         In Rothstein v. UBS AG, the Second Circuit held that plaintiffs—victims and family

members of victims of Hamas and Hezbollah terror-attacks in Israel between 1997 and 2006—

had standing to sue the bank UBS based on plausible allegations that

         Iran provided Hamas and Hizbollah with hundreds of millions of dollars to fund
         terrorist attacks; that Iran conditioned that funding on agreement by those
         organizations to conduct terrorist attacks on Israel and its residents; . . . that the
         bombings and rocket attacks between July 1997 and July 2006, in which plaintiffs
         and/or their family members were injured, were conducted by Hizbollah or
         Hamas; . . . that Hizbollah and Hamas needed large sums of money to fund their
         operations; that those organizations, by reason of their nature and the existence of
         counterterrorism sanctions, could not freely use normal banking services such as
         checks or wire transfers; . . . that U.S. currency is a universally accepted form of
         payment; . . [and] that between 1996 and 2004, in violation of United States laws,
         UBS provided Iran with hundreds of millions of dollars in cash . . . .

708 F.3d 82, 87 (2d Cir. 2013). The court emphasized that the “fairly traceable” causation

standard is lower than the “proximate cause” standard of tort liability, 5 and held that, accordingly

the fact that Iran also obtained U.S. currency from other sources during this period did not

deprive plaintiffs of standing to sue. Id. at 91–92 (citing Massachusetts v. EPA, 549 U.S. 497,

524 (2007)).



5
  In fact, several circuits have explicitly recognized that the “fairly traceable” requirement is less demanding that the
tort law concept of “proximate” cause. See, e.g., Barbour v. Haley, 471 F.3d 1222, 1226 (11th Cir. 2006); Lerner v.
Fleet Bank, N.A., 318 F.3d 113, 122 n.8 (2d Cir. 2003); Natural Res. Def. Council, Inc. v. Watkins, 954 F.2d 974,
980 n.7 (4th Cir. 1992); Pub. Interest Research Grp. of New Jersey, Inc. v. Powell Duffryn Terminals Inc., 913 F.2d
64, 72 (3d Cir. 1990). The D.C. Circuit has apparently not done so, but several district judges in this circuit have
adopted this view. See, e.g., Flaherty v. Bryson, 850 F. Supp. 2d 38, 50 (D.D.C. 2012) (Kessler, J.); Nat’l Treasury
Employees Union v. Whipple, 636 F. Supp. 2d 63, 73 (D.D.C. 2009) (Roberts, J.); Nader v. The Democratic Nat.
Comm., 555 F. Supp. 2d 137, 149–50 (D.D.C. 2008) (Urbina, J.) aff'd on other grounds, 567 F.3d 692 (D.C. Cir.
2009); N. Carolina Fisheries Ass’n, Inc. v. Gutierrez, 518 F. Supp. 2d 62, 83 (D.D.C. 2007) (Bates, J.).

                                                           12
       In Wultz v. Islamic Republic of Iran, this Court found that plaintiffs—family members of

a terror-attack victim—had standing to sue the Bank of China based on allegations that for three

years preceding the attack the bank had “executed dozens of dollar wire transfers for the

[terrorist group responsible], totaling several million dollars”; the transfers “were initiated by the

[group’s] leadership . . . and were executed by and through [the bank’s] branches in the United

States”; the transferred moneys were “received into accounts owned by officers and agents of the

[terrorist organization] and used for the purpose of planning, preparing for, and executing

terrorist attacks”; that “Israeli officials . . . informed China, which informed BOC, that the

transfers were enabling the terrorist activities of the [terrorist group]”; that the group in question

was subject to “strict economic sanctions programs imposed by the United States” which were

followed by most financial institutions and which, if “universally enforced,” would “severely

restrict[]” the group’s ability to conduct its activities; and that the transfers at issue were

“necessary for planning preparing and carrying out the attack for which relief is sought.” 755 F.

Supp. 2d 1, 18, 21–23 (D.D.C. 2010).

       3. Analysis

       Under these principles, plaintiffs have alleged facts sufficient to establish standing.

Plaintiffs allege that, during the relevant time period, Iran funded and controlled Hezbollah,

Compl. ¶ 29, used Hezbollah to conduct terrorist attacks against civilians in Israel, including the

attacks that injured and killed plaintiffs and their family members, id. at ¶ 56, and used BSI (90%

Iranian-owned) and BSPLC (wholly owned by BSI) to transfer over $50 million to Hezbollah, id.

at ¶ 35–36. Plaintiffs rely on a 2007 U.S. Treasury Department “Fact Sheet,” which supports the

last of these allegations. Id. at ¶ 37. These allegations are sufficient to show that BSI and




                                                 13
BSPLC “materially increase[d] the probability of [plaintiffs’] injury” by funneling substantial

funds from a state sponsor of terror to a known terrorist group. See Huddy, 236 F.3d at 722.

       Defendants protest that plaintiffs’ injuries are “far more closely tied to acts of

unidentified third parties—without whose ‘independent action’ plaintiffs would not have been

injured, namely, those who allegedly planned and carried out the attacks.” Def.’s Mem. 16. But,

an indirect causal chain may still be a valid causal chain for standing purposes. See Warth, 422

U.S. at 504–05 (“[t]he fact that the harm to [plaintiffs] may have resulted indirectly does not in

itself preclude standing”). Moreover, plaintiffs’ allegations (which, at this stage, this Court must

“accept as true,” LaRoque, 650 F.3d at 785), are that the “third party” actions here (i.e.

Hezbollah’s rocket attacks) are not really “independent” at all from the fund transfers, but rather

the transfers were completed by BSI and BSPLC in furtherance of Iran’s agenda to promote

Hezbollah’s terror attacks on Israel.     Compl. ¶ 35. This claim is supported by plaintiffs’

allegations that Iran created, funded and controlled Hezbollah and used that organization to

commit terror attacks against Israel; that BSI was (or is) 90% owned by Iran; and that BSPLC

was wholly owned by BSI. “[D]rawing all reasonable inferences from those allegations in

plaintiffs’ favor,” as this Court is obliged to do at this stage, see LaRoque, 650 F.3d at 785, the

Court finds that plaintiffs have met their burden to establish standing.

       Notably, plaintiffs’ allegations here seem to provide an even stronger causal chain than

that approved by the Second Circuit in Rothstein, where the defendant bank was accused only of

making illegal financial transfers, not of being in any deeper way enmeshed in the terrorist

purposes of the beneficiaries of those transfers. See Rothstein, 708 F.3d at 87. Rather, plaintiffs’

causal chain is like the one found sufficient by this Court in Wultz, where this Court emphasized

that the defendant bank had actual knowledge that the funds transfer would benefit a terrorist



                                                 14
entity. 755 F. Supp. 2d at 18. Because plaintiffs’ allegations are sufficient to establish a “line of

causation” between the conduct by BSI and BSPLC and their injuries that is not “too attenuated,”

they have standing to bring these claims against BSI and BSPLC. See Allen, 468 U.S. at 752.

       C. The Act of State Doctrine Does Not Apply

       BSI and BSPLC also argue that plaintiffs’ claims are barred under the Act of State

Doctrine. Defs.’ Mem. 10–14; see also Defs.’ Reply 3–4. The Court rejects this argument.

       1. Legal Standard

       “The act of state doctrine ‘precludes the courts of this country from inquiring into the

validity of the public acts a recognized foreign sovereign power committed within its own

territory.’” McKesson Corp. v. Islamic Republic of Iran, 672 F.3d 1066, 1073 (D.C. Cir. 2012)

cert. denied, 133 S. Ct. 1582 (U.S. 2013) (quoting Banco Nacional de Cuba v. Sabbatino, 376

U.S. 398, 401 (1964)). The doctrine applies when “the relief sought or the defense interposed

would [require] a court in the United States to declare invalid the official act of a foreign

sovereign performed within its own territory.” W.S. Kirkpatrick & Co., Inc. v. Environmental

Tectonics Corp., 493 U.S. 400, 405 (1990). “Act of state issues only arise when a court must

decide—that is, when the outcome of the case turns upon—the effect of official action by a

foreign sovereign.” Id. at 406. “When it applies, the doctrine serves as a ‘rule of decision for the

courts of this country,’ which requires courts to deem valid the acts of foreign sovereigns taken

within their own jurisdictions.” McKesson Corp., 672 F.3d at 1066 (quoting Kirkpatrick, 493

U.S. at 406, 09).

       2. Analysis

       Defendants invoke the Act of State doctrine because, they claim, “[f]or plaintiffs’ claims

to succeed, the Court will be required to determine the validity of Israel’s contention that a state



                                                 15
of war (namely, the Second Lebanon War) existed at the time of the attacks described in the

complaint” or whether those acts were instead “solely . . . act[s] of terrorism by Hezbollah.”

Defs.’ Mem. 10–14; see also Defs.’ Reply 3–4.

       This is incorrect. Even if the Israeli government’s statements characterizing the rocket

attacks as “war” are construed as “public acts a recognized foreign sovereign power committed

within its own territory,” McKesson, 672 F.3d at 1073, the Act of State doctrine does not apply

here because the court need not really “inquire into the validity” of those statements. Id.

Plaintiffs’ claims depend, in part, on whether the rocket attacks fit into specific legal definitions

of “terrorism” or “war.” Cf. Defs.’ Mem. 11–12 (“[P]laintiffs are asking the Court to determine

whether these killings resulted from terrorism or war.”). The Court may resolve these legal

questions without addressing the “validity” of the Israeli statements which, despite using some of

the same terms, did not sound in any of the legal frameworks plaintiffs invoke here.             See

McKesson, 672 F.3d at 1073. Contrary to defendants’ mischaracterization, a finding that the

rocket attacks fit into, say, the ATA’s definition of “international terrorism” would not

“overrule” the Israeli description of the attacks as “war” because these statements did not purport

to rely on that specific legal definition. See Defs.’ Mem. 12.

       Defendants’ cases are not to the contrary. In Saltany v. Reagan, the late Judge Thomas

Penfield Jackson found that the Act of State doctrine barred a claim against the United Kingdom

based on that government’s decision to “allow its territory to be utilized by [the United States] . .

. to mount a military operation against [Libya].” 702 F. Supp. 319, 320 (D.D.C. 1988) aff’d in

part, rev’d in part, 886 F.2d 438 (D.C. Cir. 1989) (discussed at Defs.’ Mem. 12–13). And, in

Roe v. Unocal Corp., then-district judge Richard Paez found that the Act of State doctrine barred

an action based on an alleged collaboration between the Burmese Military and a private



                                                 16
company. 70 F. Supp. 2d 1073 (C.D. Cal. 1999) (discussed at Defs.’ Mem. 13–14). While the

Saltany claim would have turned on the legality of the UK’s decision, and the Unocal claims

would have turned on the legality of the Burmese Military’s actions and orders, the present

claims do not turn on the legality of any Israeli actions, and instead, turn only on questions that

the Israeli government has never purported to address: whether the rocket attacks qualify under

certain legal definitions. Accordingly, the Act of State doctrine does not apply.

   III.      ISRAEL AND LEBANON ARE NOT INDISPENSABLE PARTIES

          BSI and BSPLC also move to dismiss the complaint under Federal Rule of Civil

Procedure 12(b)(7) for failure to join Israel and Lebanon as “indispensable parties.” Defs.’

Mem. 29; Defs.’ Reply 12. BSI and BSPLC argue that because the Court “would have to find as

a matter of fact that plaintiffs were injured by acts of terrorism,” rather than what the Israeli

government has termed a “war” with Lebanon, “[b]oth Israel and Lebanon . . . have an interest in

the subject matter of this litigation, i.e., whether a state of war existed or not.” Defs.’ Mem. 29;

see also Defs.’ Reply 12 (“Because this case involves claims relating to military attacks that

resulted in civilian casualties during a war between two sovereign states, Israel and Lebanon, it

invariably and squarely implicates their interest in the outcome of the litigation.”).

          This argument fails for the same reason the Political Question and Act of State arguments

failed: while the Court will have to determine whether the rocket attacks were “terrorism” or

“war” under the various specific legal frameworks plaintiffs invoke here, these determinations do

not directly implicate the Israeli statements, which did not invoke the legal frameworks plaintiffs

rely on here. Israel and Lebanon are not indispensable parties.




                                                 17
    IV.      PLAINTIFFS’ FOREIGN SOVEREIGN IMMUNITIES ACT CLAIMS FAIL

          The American plaintiffs assert claims under the updated state-sponsor of terrorism

provision of the Foreign Sovereign Immunities Act against Iran, CBI and BSI (not BSPLC).

Compl. ¶¶ 117–35 (Counts I & II). BSI moves to dismiss these claims against it under Federal

Rule of Civil Procedure 12(b)(6). The Court grants the motion and dismisses the claims against

BSI. It does not address the claims against CBI or Iran.

          A. Legal Standard

          The FSIA provides a cause of action for money damages that nationals of the United

States 6 may bring against “foreign state” sponsors of terror for “personal injury or death caused

by,” inter alia, “extrajudicial killing[s]” 7 or “the provision of material support or resources for

such an act.” 8 28 U.S.C. § 1605A(c). Under the FSIA, a “foreign state” includes “an agency or

instrumentality of a foreign state,” which is a “separate legal person . . . a majority of whose . . .

ownership interest is owned by a foreign state or political subdivision thereof.” 28 U.S.C. §

1603(a) & (b). “[I]nstrumentality status [is] determined at the time suit is filed,” rather than at the

time of the alleged incident. Dole Food Co. v. Patrickson, 538 U.S. 468, 478 (2003).

          B. Analysis

          Defendants claim that Iran has owned less than half of BSI’s shares since 2009—well

before the present lawsuit was filed. Defs.’ Mem. 30–31. Plaintiffs do not contest this claim.


6
 Or members of the armed forces, government employees, government contractors, and their legal representatives. §
1605A(c)(1)-(4).
7
  The FSIA authorizes suits for, inter alia, “extrajudicial killing[s]”—a term which is defined as excluding “any such
killing that, under international law, is lawfully carried out under the authority of a foreign nation.” § 1605A(h)(7)
(incorporating definition of the term from section 3 of the Torture Victim Protection Act of 1991, 28 U.S.C. § 1350
note). If and when plaintiffs move for default judgment against CBI and Iran on this claim, they will have to show
that the deaths that resulted from the rocket attacks violated the international law of war.
8
 The statute limits liability to cases in which the act is performed, or the support is provided “by an official,
employee, or agent of such foreign state while acting within the scope of his or her office, employment, or agency.”
§ 1605A(c).

                                                         18
Pls.’ Opp’n 15 (noting defendants’ argument and conceding that “[i]f BSI is not an agency or

instrumentality of Iran . . . then the FSIA claims against BSI would indeed need to be

dismissed.”). Thus, the Court agrees with defendants. Under Dole Food’s interpretation of §

1603(b), BSI is not an “agency or instrumentality” because it was not majority-owned by a

foreign state at the time the suit was filed. Accordingly, plaintiffs’ FSIA claims against BSI will

be dismissed.

   V.      PLAINTIFFS’ CLAIMS UNDER THE ANTI-TERRORISM ACT FAIL

        The American plaintiffs assert claims under the ATA, 18 U.S.C. § 2333(a), against

BSPLC (not BSI).        Compl. ¶¶ 127–45 (Counts III & IV). Defendants move to dismiss these

claims under Federal Rule of Civil Procedure 12(b)(6).         The Court grants the motion and

dismisses the claims.

        A. Legal Standard

        The ATA provides that “[a]ny national of the United States injured in his or her person . .

. by reason of an act of international terrorism, or his or her estate, survivors, or heirs, may sue

therefor in any appropriate district court of the United States and shall recover threefold the

damages he or she sustains and the cost of the suit, including attorney’s fees.” 18 U.S.C. §

2333(a) (emphasis added). However, “[n]o action shall be maintained . . . for injury or loss by

reason of an act of war.” Id. § 2336(a) (emphasis added). “Act[s] of international terrorism”

        (A) involve violent acts or acts dangerous to human life that are a violation of the
        criminal laws of the United States or of any State, or that would be a criminal
        violation if committed within the jurisdiction of the United States or of any State;
        (B) appear to be intended--
                (i) to intimidate or coerce a civilian population;
                (ii) to influence the policy of a government by intimidation or coercion; or
                (iii) to affect the conduct of a government by mass destruction,
                assassination, or kidnapping; and
        (C) occur primarily outside the territorial jurisdiction of the United States, or
        transcend national boundaries in terms of the means by which they are

                                                19
       accomplished, the persons they appear intended to intimidate or coerce, or the
       locale in which their perpetrators operate or seek asylum.

§ 2331(1). An “act of war” is defined as “any act occurring in the course of . . . (B) armed

conflict, whether or not war has been declared, between two or more nations; or (C) armed

conflict between military forces of any origin.” § 2331(4).

       The statute leaves open several procedural and substantive issues on which there is

apparently no binding circuit precedent.

               1. Procedural Issues

       There is some confusion as to where the “act of war” exclusion, § 2336, fits in the

procedural posture of a case. Courts have variously treated it as (1) a bar to subject matter

jurisdiction; (2) a definition of an element of the claim; and (3) an affirmative defense. Compare

Estate of Klieman v. Palestinian Auth., 424 F. Supp. 2d 153, 162–63 (D.D.C. 2006) (Friedman,

J.) (treating § 2336 as a jurisdictional bar), and Biton v. Palestinian Interim Self-Gov’t Auth., 412

F. Supp. 2d 1, 7 (D.D.C. 2005) (Collyer, J.) (same), with Stutts v. De Dietrich Grp., 03-cv-4058,

2006 WL 1867060 (E.D.N.Y. June 30, 2006) (treating § 2336 as defining an element of the

claim), with Sokolow v. Palestine Liberation Org., 583 F. Supp. 2d 451, 458–59 (S.D.N.Y. 2008)

(declining to decide whether § 2336 is a jurisdictional bar or an element), and with Gill v. Arab

Bank, PLC, 893 F. Supp. 2d 474, 508 (E.D.N.Y. 2012) (Weinstein, J.) (treating § 2336 as an

affirmative defense), and Morris v. Khadr, 415 F. Supp. 2d 1323, 1334 (D. Utah 2006) (“[T]he

burden should fall on [defendant] to prove that his associates were a military force if he wishes

to invoke this ATA exclusion.”). Defendants are similarly unclear on this front, stating only that

plaintiffs’ claims “are barred” under the ATA’s act of war exclusion. Defs.’ Mem. 35; see also

Defs.’ Reply 13 (same). Plaintiffs adopt the same language. Pls.’ Opp’n 15–16.




                                                 20
         The Court need not resolve this procedural question. First, the distinction between an

affirmative defense and an element of the claim is not significant. Because the defendants argue

that the allegations contained in the complaint are sufficient to satisfy the exception, it would not

make any difference on the present motion to dismiss whether the Court were to treat the

exception as an affirmative defense or as an element. See Jones v. Bock, 549 U.S. 199, 215

(2007) (“Whether a particular ground for opposing a claim may be the basis for dismissal for

failure to state a claim depends on whether the allegations in the complaint suffice to establish

that ground, not on the nature of the ground in the abstract.”).

         Second, the distinction between an element of the claim and a jurisdictional bar might be

more significant. The heightened “plausibility” standard of Ashcroft v. Iqbal, 556 U.S. 662

(2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) applies to the former, but, while

“[s]ome district and circuit courts have [also] begun to apply [this standard] for factual

allegations in . . . motions to dismiss for lack of subject matter jurisdiction,” 5B Fed. Prac. &

Proc. Civ. § 1350 & n.51.1 (3d ed.), the D.C. Circuit has apparently not done so. See LaRoque

v. Holder, 650 F.3d 777, 785 (D.C. Cir. 2011) (discussed supra note 4). As discussed below, the

Court finds that even under the looser standard under 12(b)(1), plaintiffs’ ATA claims fail.

Accordingly, it need not decide whether the act of war exclusion is jurisdictional or part of the

claim.

                2. Substantive Issues

         Defendants do not specify which subsection(s) of § 2331(4) they rely on. Defs.’ Mem.

35. As discussed below, the Court finds that subsections (B) and (C) are both relevant.

         Subsection (B) applies the act of war exception to acts “occurring in the course of . . .

armed conflict . . . between . . . nations.” § 2331(4)(B). Subsection (C) applies the exception to



                                                 21
acts “occurring in the course of . . . armed conflict between military forces of any origin.” §

2331(4)(C).

       The phrase “in the course of” poses some difficulty. Some judges in this district have

interpreted this phrase as incorporating sub rosa the “established norms of warfare and armed

conflict under international law.” Klieman, 424 F. Supp. 2d at 166 (Friedman, J.) (“[A]n act that

violates established norms of warfare and armed conflict under international law is not an act

occurring in the course of armed conflict.”); see also Biton, 412 F. Supp. 2d at 10–11 (Collyer,

J.) (because an attack targeted children who are “not proper targets of war,” the attack “did not

occur ‘during [sic] the course of’ an armed conflict as a matter of law”). Such a move is

appealing as it provides significant guidance in an otherwise open-ended statutory regime: any

act that violates the international laws of war does not qualify for the exception. Unfortunately,

such a move is not justified here: Congress knows how to invoke international law and the law of

war, having done so explicitly in some of the other statutes relied on by plaintiffs in this case.

See, e.g., FSIA, 28 U.S.C. § 1605A(h)(7) (incorporating a definition of “extrajudicial killing”

from the Torture Victim Protection Act of 1991 that expressly excludes “any such killing that,

under international law, is lawfully carried out under the authority of a foreign nation.”); see also

Gill, 893 F. Supp. 2d at 514 (making the same point, and collecting additional examples). It

declined to do so in this provision, and the Court should not step in to do so. This Court declines

to follow Judges Friedman and Collyer by importing wholesale the international law of war into

the statute by way of the phrase “in the course of.”

       The undefined terms “military forces” and “armed conflict” of subsection (C) also pose

difficulties. Because subsection (B) already covers all armed conflict between nations, the term

must include non-national forces—or it would be rendered mere “surplusage.” See, e.g., Antonin



                                                 22
Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 174–79 (2012)

(discussing the “Surplusage Canon”: “If possible, every word and every provision is to be given

effect . . . None should be ignored. None should needlessly be given an interpretation that causes

it to duplicate another provision or to have no consequence.”); see also Gill, 893 F. Supp. 2d at

512 (reaching the same conclusion regarding subsection (C)); Weiss v. Arab Bank, PLC, 2007

WL 4565060, *5 (E.D.N.Y. Dec. 21, 2007) (“[S]ubection (C) extends the ‘act of war’ exclusion

to armed conflicts between military forces that are not the military forces of recognized

nations.”); but see Morris, 415 F. Supp. 2d at 1334 (noting that “military” is conventionally

defined as the armed forces “of a nation,” and concluding that al Qaeda did not qualify as a

“military force” because it “is not a ‘nation’”). But subsection (C) must not be read so broadly

as to encompass all of the acts that otherwise qualify as “international terrorism” under §

2331(1); doing so would entirely eviscerate § 2333(a), which provides a cause of action for

victims of such acts. See Scalia & Garner, Reading Law, at 63 (discussing the following

“presumption against ineffectiveness”: “A textually permissible interpretation that furthers rather

than obstructs the document’s purpose should be favored.”). In sum, subsection (C) may exclude

some, but cannot exclude all, acts by non-national groups that otherwise form the basis for a

valid claim under the ATA: i.e. “violent” acts that “appear to be intended to intimidate or coerce

a civilian population; to influence the policy of a government by intimidation or coercion; or to

affect the conduct of a government by mass destruction . . . .” § 2331(1).

               3. Past Applications

       While there is no binding circuit precedent interpreting the act of war exemption, several

judges, in and outside of this circuit, have decided cases interpreting this provision.




                                                 23
         Several judges have found that attacks on civilians in Israel by Palestinian terrorist

groups were not covered by the act of war exemption. In Biton, Judge Collyer considered a

November 2000 bus bombing in a former Israeli settlement in the Gaza Strip that was alleged to

be part of the “al-Aqsa Intifada,” “a series of violent demonstrations and clashes between

Palestinians and Israeli Defense Forces that ensued following . . . Ariel Sharon’s controversial

visit to the Temple Mount . . . in Jerusalem in September 2000.” 412 F. Supp. 2d at 3. She

concluded that this bombing was not an “act of war” because the bus contained “only children

and teachers” and “children are not the proper targets of war.” 9 412 F. Supp. 2d at 10.

Similarly, in Klieman, Judge Friedman considered a 2002 attack on an Israeli civilian bus in the

West Bank. 424 F. Supp. 2d at 155–56. Although defendants asserted that there was “ongoing

and daily armed conflict between the Israeli military and Palestinian military forces throughout

the West Bank and Gaza during the relevant period,” and that “the Israeli government

consistently has characterized the fighting as armed conflict,” id. at 163 (quotations and citations

omitted), Judge Friedman declined to decide whether there was “armed conflict between military

forces of any origin,” § 2331(4)(C), during this period. Klieman, 424 F. Supp. 2d at 163.

Instead, he concluded that because the attack targeted a bus containing only civilian non-

combatants, it could not have occurred “in the course of” any such conflict. 10 Id. at 167; see also

Sokolow, 583 F. Supp. 2d at 454–55, 459 (concluding that seven attacks on civilians in Israel

over a three year period, allegedly committed by the Palestinian Liberation Organization did not

qualify for the act of war exemption, notwithstanding defendants’ arguments that “the

persistence of violence, between Israelis and Palestinians in the West Bank and Gaza Strip,

9
 As discussed above, the Court rejects Judge Collyer’s reading of the statute as incorporating the international laws
of war.
10
  Again, as discussed above, the Court rejects Judge Friedman’s reading of the statute as incorporating the
international laws of war.

                                                         24
constitute[d] ‘armed conflict’ under the ATA,” and that “the attacks were not intended as acts of

terrorism” but rather “an attempt to end the illegal occupation of these territories.” (citing Judge

Friedman’s opinion in Klieman, 424 F. Supp. 2d at 167, and Judge Collyer’s opinion in Biton,

412 F. Supp. 2d at 10–11)).

         More recently, in Gill, Judge Weinstein considered a 2008 shooting by Hamas gunmen in

Gaza targeting an Israeli government-led delegation at an Israeli observation point. 893 F. Supp.

2d at 484–85. The Judge concluded that subsection (B) (armed conflict between nations) might

be applicable, since Hamas held a majority of seats in the Palestinian legislature, and controlled

Gaza, which “is at least part of a proto-nation.” Id. at 510. But he decided that the issue required

further elaboration and declined to dismiss on that basis, instead elaborating “some of the

questions that would be raised . . . in the context of the Israel-Hamas conflict, treating the

conflict potentially as a war between nations,” including whether the ATA “exempt[s] from the

aegis of the civil remedy provision the actions of a paramilitary group—Hamas—tied to a

nation’s dominant political party.” Id. Judge Weinstein also concluded that subsection (C)

might apply, but only if defendants could demonstrate by a preponderance of the evidence that

“Hamas does not [as a general practice] . . . target civilians to any substantial degree.” 11 Id. at

517.

         Other judges have considered the act of war exemption in other contexts. In Stutts, Judge

Glasser considered the detonation of Iraqi chemical weapons by the Coalition forces during the

Gulf War in 1991, which allegedly exposed plaintiffs to toxic agents. 2006 WL 186 7060, at *1.



11
  Judge Weinstein’s conclusion rested on the following definition of the term “military” as used in subsection (C),
which he arrived at following a very lengthy review of the ATA’s text, legislative history, and caselaw: “If the
general practice of a group not acting as part of a ‘nation’s’ forces is to take actions that would violate the laws of
war to any substantial degree if they were committed by a nation, then it cannot be said, under section 2331(4)(C), to
be a ‘military’ force covered by the act of war exception to civil recovery.” Gill, 893 F. Supp. 2d at 508-17.

                                                         25
Although the detonation took place after a ceasefire was declared, the judge concluded that the

case fit “squarely within the [act of war] exemption.” Id. at *4.

           And, in Morris v. Khadr, Judge Cassell considered a 2002 al Qaeda attack on members of

the U.S. Army in Afghanistan. 415 F. Supp. 2d at 1326. The Court raised the act of war

exclusion sua sponte. It raised the possibility that Al Qaeda might be considered a “military

force” under subsection (C), because plaintiffs alleged that Al Qaeda was “headquartered in

Afghanistan and involved a cluster of military ideological camps dedicated to their goal of

establishing a universal Islamic State through the use of violence.” Id. at 1333. But, the court

ultimately rejected this view. First, it distinguished between “military forces” (which, it noted,

are usually defined as affiliated with a nation) and “terrorists,” and finding that “al Qaeda fits

only in the latter” because “they are not a ‘nation.’” 12 Id. at 1334. Second, it noted that “the

burden should fall on [defendant] to prove that his associates were a military force if he wishes

to invoke this ATA exclusion.” 13 Id.

           B. Analysis: The Rocket Attacks Qualify for the Act of War Exception Under
              Subsection (C)

           Under these principles, and guided in part by these precedents, the Court finds that the

rocket attacks at issue in the present matter are properly categorized as “act[s] of war” under

subsection 2331(4)(C).

           First, the Court must decide whether Israel and Hezbollah were engaged in “armed

conflict” during the summer of 2006, and whether the rocket attacks occurred “in the course of”

this conflict. See § 2331(4). Several features weigh in favor of treating this 34-day conflict as an

“armed conflict” under the statute. Unlike the attacks in Biton, 412 F. Supp. 2d at 3, Klieman,


12
     As noted above, the Court believes this argument relies on a misreading of the provision.
13
     As noted above, the Court will not resolve the procedural ambiguity here.

                                                           26
424 F. Supp. 2d at 163, and Gill, 893 F. Supp. 2d at 484–85, the rocket attacks that form the

subject of plaintiffs’ complaint were neither isolated incidents, nor were they linked together

merely by a common ideology or a longstanding political goal (e.g., the abolition of the state of

Israel). Rather, like the incident in Stutts, which occurred during the Gulf War, 2006 WL 186

7060, at *1, the rocket attacks occurred “in the course of” a military conflict that was temporally

limited, discrete, waged between Israel and Lebanon over the course of 34 days during the

summer of 2006, and provoked by a discrete event. This conflict began, apparently, with

Hezbollah crossing into Israel from Lebanon to kidnap and kill Israeli troops. This attack

ultimately provoked the Israeli military’s ground invasion of Lebanon.                       It concluded with a

United Nations brokered cease fire.

         True, Hezbollah is not a national military force. However, this feature does not weigh

against finding “armed conflict” because, as discussed above, the statute’s structure implies that

non-national military forces are capable of engaging in “armed conflict.”

         Weighing all of these features of the conflict together, the Court finds that this period of

conflict, which is often referred to as the “Israel-Lebanon War” or the “Second Lebanon War,”

constitutes “armed conflict” under the ATA. 14

         Second, and more difficult, is the question of whether Hezbollah qualifies as a non-

national “military force” under subsection (C). Hezbollah is a terrorist group which routinely

targets civilians.     But, during this conflict, Hezbollah engaged in sustained combat with a

national military force, initiating an attack on members of that military force, provoking a full-

blown invasion of its base-country (Lebanon) by that military, and, ultimately agreeing to a

14
  That the Israeli leadership has referred to this conflict as a “war” on several occasions, See Defs.’ Mem. 1 n.1, 4–
6; Pls.’ Opp’n 4–6, and, that the Final Report of an Israeli governmental commission’s investigation into the conflict
concluded that “Israel initiated a long war, which ended without clear military victory,” Defs.’ Mem. 5 (quoting
Winograd Commission), only further implies that these attacks were part of an “armed conflict.”


                                                         27
U.N.-brokered cease fire with that military. Hezbollah is surely an ambiguous entity—a non-

national paramilitary force, a terrorist group, and a part of the Lebanese government—but, in the

context of this case, and this particular conflict, the Court weighs these various factors and

concludes that during the Israel-Lebanon war, Hezbollah was acting as a “military force” for

purposes of subsection (C) of the ATA.

         Treating the Israel-Lebanon war as an “armed conflict” and Hezbollah as a “military

force” for purposes of their actions during this conflict does not upset the basic definitional

principle the Court extrapolated from the statute above; that subsection (C) may exclude some,

but cannot exclude all, acts by non-national groups that otherwise form the basis for a valid

claim under the ATA. For instance, nothing in this holding would shake the conclusions reached

in Biton, 412 F. Supp. 2d at 3, Klieman, 424 F. Supp. 2d at 163, or Gill, 893 F. Supp. 2d at 484–

85. In those cases, defendants had advanced the theory that the attacks were part of a long

struggle between a terrorist group and Israel. And, like the present case, some leaders on both

sides in those cases may have described the struggle as a “war.” But the factors reviewed in the

above discussion are sufficient to comfortably distinguish the present matter from those cases,

and to preserve the availability of ATA for cases like Biton, Klieman, and Gill going forward.

         In sum, the rocket attacks meet the ATA’s definition of an “act of war” under §

2331(4)(C), and therefore qualify for the exemption under § 2336. Plaintiffs’ ATA claims are

dismissed.

   VI.       PLAINTIFFS’ ALIEN TORT STATUTE CLAIMS FAIL

         The non-American plaintiffs assert claims against BSI and BSPLC pursuant to the Alien

Tort Statute (“ATS”), 28 U.S.C. § 1350. Compl. ¶¶ 146–53 (Count V). Defendants move to




                                               28
dismiss these claims under Federal Rule of Civil Procedure 12(b)(1) & (6). Defs.’ Mem. 16–22.

The Court grants the motion and dismisses the claims for lack of subject matter jurisdiction.

       A. Legal Standard

       The ATS provides: “The district courts shall have original jurisdiction of any civil action

by an alien for a tort only, committed in violation of the law of nations or a treaty of the United

States.” 28 U.S.C. § 1350.

       In Kiobel v. Royal Dutch Petroleum Co., the Supreme Court held that “the presumption

against extraterritoriality applies to claims under the ATS, and that nothing in the statute rebuts

that presumption.” 133 S. Ct. 1659, 1669 (2013). Thus, an action “seeking relief for violations

of the law of nations occurring outside the United States” will ordinarily be barred, as it was in

that case. Id. at 1669, 1662 (finding barred claims brought by Nigerian nationals against Dutch,

British and Nigerian corporations, based on actions occurring in Nigeria). However, the Court

appeared to leave room for future cases in which the conduct took place outside the United

States, but where “the claims touch and concern the territory of the United States . . . with

sufficient force to displace the presumption against extraterritorial application.” Id.; see also id.

at 1669 (Kennedy, J., concurring) (noting, with approval, that the Court is careful to leave open a

number of significant questions regarding the reach and interpretation of the Alien Tort

Statute”); id. at 1669–70 (Alito, J., concurring) (noting the majority’s “narrow approach,” which

“obviously leaves much unanswered.”). Two judges on this court have noted this opening left in

the Court’s opinion. Mohammadi v. Islamic Republic of Iran, 09-cv-1289, 2013 WL 2370594,

*14–15 (D.D.C. May 31, 2013) (Howell, J.) (“[T]he Supreme Court hinted as to what type of

conduct occurring entirely abroad might confer jurisdiction under the ATS.”); Mwani v. Bin

Laden, 99-cv-125, 2013 WL 2325166, *3 (D.D.C. May 29, 2013) (Facciola, M.J.) (“One could



                                                 29
read this as the Court suggesting that, in some limited instances, an act occurring outside the

United States could so obviously touch and concern the territory of the United States that the

presumption against extraterritorial application of the ATS is displaced.”).

       For instance, in Mwani, Magistrate Judge Facciola found that Kenyan victims of an

American embassy bombing in Kenya had subject matter jurisdiction under the ATS to pursue

claims against the foreign terrorist group responsible. He reasoned that a terrorist attack that “1)

was plotted in part within the United States, and 2) was directed at a United States Embassy and

its employees” met the Supreme Court’s test of “touching and concerning the United States with

sufficient force” to overcome the presumption against extraterritoriality. 2013 WL 2325166, *4.

       B. Analysis

       In the present action, the non-American plaintiffs have asserted ATS claims against

foreign defendants for actions that took place in Israel and Lebanon. Under Kiobel, these claims

will only survive if the underlying attacks “touch and concern” the United States “with sufficient

force to displace the presumption against extraterritorial application.”       133 S. Ct. at 1659.

Plaintiffs point to no facts that would support such a finding. Unlike Mwani, where the attack

was planned in the United States and targeted at one of its embassies, here the attacks were

allegedly funded by Iran, launched from Lebanon, and targeted Israel. See 2013 WL 2325166,

*4. True, some of the individuals affected by the attacks are American, but there is no indication

that the attack was specifically targeted at Americans, rather than Israelis.       Because these

extraterritorial attacks do not “touch and concern the territory of the United States . . . with

sufficient force to displace the presumption against extraterritorial application [of the ATS],” the

claims are barred. See Kiobel, 133 S. Ct. at 1659.




                                                30
   VII.    THE COURT DECLINES TO EXERCISE SUPPLEMENTAL JURISDICTION
           OVER PLAINTIFFS’ ISRAELI TORTS CLAIMS

       Finally, plaintiffs also raise claims under Israeli law against both BSI and BSPLC.

Compl. ¶¶ 154–73 (Counts 6 & 7). In the preceding discussion, the Court has dismissed all of

plaintiffs’ federal causes of action against BSI and BSPLC—under the FSIA, the ATA, and the

ATS—leaving only FSIA claims against other defendants (Iran and CBI) and claims against BSI

and BSPLC under foreign law. Principles of comity indicate that these claims under Israeli law

are best addressed by Israeli courts. Moreover, Section 1367 of Title 28 of the U.S. Code

provides that “district courts may decline to exercise supplemental jurisdiction over a claim . . . if

. . . the district court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c)(3). Plaintiffs concede that “if the Court were to find it had no original jurisdiction,

dismissal of the[se] non-federal claims at this early stage of the litigation would be justified.”

Pls.’ Opp’n 10. Because the Court has dismissed all federal claims against BSI and BSPLC, the

Court will decline to exercise supplemental jurisdiction over these remaining Israeli law claims

against these defendants.

   VIII. SERVICE ON REMAINING DEFENDANTS

       The only remaining claims in this action are under the FSIA against Iran and CBI.

Although the Complaint was filed more than three years ago, plaintiffs still have not served

process on eiether these two (now sole-remaining) defendants. One month ago, after the case

was transferred to the undersigned Judge, plaintiffs attempted, for the second time, to accomplish

this service on these two defendants via mail service pursuant to 28 U.S.C. § 1608(a)(3). See

Certificate of Clerk, June 24, 2013, ECF No. 40; see also Docket Entries, July 8, 2010, ECF Nos.

12 & 13 (showing that the prior attempts at mail service on Iran and CBI were unsuccessful).




                                                 31
         The FSIA provides that “if service cannot be made within 30 days [via mail service]

under paragraph (3)” then plaintiffs in FSIA actions may accomplish service via “diplomatic

channels.” 28 U.S.C. § 1608(a)(4). Because this action has been pending for an extremely long

time with no action, and because several years have elapsed since the Clerk began to attempt

mail service, see Docket Entries, July 8, 2010, ECF Nos. 12 & 13, the Court will now order

plaintiffs to commence service on the remaining defendants via diplomatic channels pursuant to

§ 1608(a)(4) within 21 days of this opinion.

   IX.      CONCLUSION

         All claims against BSI and BSPLC and associated John Does are dismissed and plaintiffs

shall commence service via diplomatic channels on the remaining defendants within 21 days of

this opinion.

         An order shall issue with this opinion.

         Signed by Royce C. Lamberth, U.S. District Judge, on August 20, 2013.




                                                   32